Deen, Chief Judge.
Shadrick was convicted for the offenses of armed robbery, aggravated assault, and arson. Held:
1. The first enumeration of error — that the defendant was denied due process because the court failed to have the voir dire recorded and transcribed — has been eliminated by the court’s order that this phase of the trial be recorded and forwarded to this court. We have examined it and find no error.
2. The victim Smith made an in-court identification of the defendant which the defendant objected to as having been tainted because of pictures of the defendant and an alleged co-conspirator in the newspaper and on two other occasions when the victim saw them prior to the trial of the case. No line-up is involved. Smith testified to having looked at the men on several occasions during the taxi ride which ended in his being shot and robbed, and swore that his in-court identification was based strictly on his recollection of the events as they occurred. He did not even recall seeing the robbers’ pictures in the newspaper, and his subsequent pretrial recognition of the defendant was entirely free from suggestion by the persons or circumstances of the occasion. The case differs from Bradley v. State, 148 Ga. App. 722 (252 SE2d 648) (1979) where the defendant, prior to viewing, was led handcuffed into the hearing room. A chance viewing does not, without more, void an identification. McClesky v. State, 245 Ga. 108, 110 (263 SE2d 146) (1980).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.